915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Plaintiff-Appellant,v.Charles D. WILCOX, William C. Renick, David O. Flahardy,Defendants-Appellees,Board of Education of Warren County, Kentucky, Defendant.
No. 90-5329.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
State Farm Mutual Automobile Insurance Company (State Farm) filed an action for a declaratory judgment pursuant to 28 U.S.C. Sec. 2201 in the United States District Court for the Western District of Kentucky.  As the basis of its cause of action, State Farm sought an order defining the extent of its liability to defendants Charles D. Wilcox and William C. Renick under an insurance policy issued to defendant Board of Education of Warren County, Kentucky.  On defendants' motion, however, the district court dismissed the complaint on the ground that Kentucky courts were already adjudicating that question.  State Farm then filed this appeal.


3
After a thorough examination of the record, this court has concluded that the district court properly exercised its discretion and dismissed the action for a declaratory judgment.   Grand Trunk W. R.R. Co. v. Consolidated Rail Corp., 746 F.2d 323, 325-26 (6th Cir.1984).  Accordingly, the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.